Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 2, 6 and 19 have been cancelled.
	Claims 30 and 31 are new.
	Claims 1, 3-5, 7-18 and 20-31 are pending. Applicant’s IDS and amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 4/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7-18 and 20-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sawhney et al. (US 20180085307) and Hughes et al. (US 20150272898) and Ghebremeskel et al. (US 9492316) and Robinson et al. (WO 2010111449; IDS filed 5/6/22).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims an intracameral implant comprising travoprost is the sole active agent in the implant and wherein the travoprost particles are a blend of at least two travoprost particles as described in in claim 1.

Determination of the scope and content of the prior art
(MPEP 2141.01)

	With regard to instant claims 1, 7, 8, 28-31, Sawhney et al. is directed to intracameral drug delivery depots (Title) comprising a matrix hydrogel with embedded particles [0141] comprising sustained release biodegradable polymeric polylactide (PLA) [0040] and the sole active travoprost particles dispersed in a biodegradable hydrogel comprising a polymer network comprising one or more units of polyalkylene glycol (PEG) in the form of 8a15K PEG SAP in its dry state ([0073, 0149]; Examples 1, 5-7, [0191]] and Tables 1, 8 and 9) with Table 1 shown below (Examiner added highlights):

    PNG
    media_image1.png
    658
    685
    media_image1.png
    Greyscale

Sawhney et al. report drug levels in the anterior chamber through 112 days [0041] and degradation time to disappearance of 4 months and 8 months [0096], which are within the range of 84 days to 15 months, as well as delivery times of up to about 2 years for a single hydrogel depot including up to 6 months and up to 15 months [0091] and claim controlled release of the agent takes place in a period of time between 10 days and 2 years (claims 10 and 23), which embraces the claimed ranges for the treatment periods. See also MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Sawhney et al. teach “low swelling” hydrogel embodiments (page 28, #27). Sawhney et al. also teach the artisan that formulations can be made using the degradation-rate selection guidance provided [0099].
With regard to instant claims 1, 9, 10, 24, 28-31, Sawhney et al. teach that: “Test Article 1 (40 μg dose travoprost, 0.25±0.02 mm diameterx3.0l±0.03 mm length) or Test Article 2 (26 μg dose travoprost, 0.21±0.01 mm diameterx3.02±0.02 mm length).).” [0149], which appear to be a large fiber of 103 µg in its dried state, which is between about 30-105 µg. Sawhney et al. teach that the length can be from 0.1-10 mm [0135] in the form of a rod [0138, 0140] and teach that: “…travoprost dose of 18 μg per depot were prepared. The dried dimension of the depot was 0.2 mmx2.0 mm and the hydrated dimension was 0.6 mmx2.3 mm.” ([0191] and Table 8). See also MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Sawhney et al. teach “low swelling” hydrogel embodiments (page 28, #27). 
	With regard to instant claims 2-4, 11, 17 and 18, these functional limitations would appear to be implicit in the disclosure of Sawhney et al. because the same drug and intracameral implant appear to be disclosed by Sawhney et al. as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
	With regard to instant claim 5, Sawhney et al. teach 26 µg in Test Article 1 in Table 1 as well as from 1-100000 µg agent [0137] but that: “The amount of travoprost was controlled by the total amount of microparticles used. The particles were well-mixed within the hydrogel.” [0195]. 
	With regard to instant claim 12, the amount of biodegradable poly DL-lactide in the implant is 34 µg (Table 1) which touches the instantly claimed “less than 34 µg”. Sawhney et al. also teach using 28.6 µg of biodegradable poly DL-lactide in Table 8. 
	With regard to instant claim 13, the amount of travoprost is 26 µg (Table 1) which is touches the instantly claimed “less than 25 µg”. Sawhney et al. also teach using lower amounts [0137] and have an example with 21.9 µg (Table 8). 
	With regard to instant claim 14, the total mass of the dried state implant is 103 µg (Table 1) which touches the instantly claimed “less than 103 µg”. See MPEP 2144.05: “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
	With regard to instant claim 15, Sawhney et al. teach that: “Particles may be, e.g., microparticles and/or nanoparticles. Microparticles or nanoparticles may have, e.g., a diameter 0.001 to less than 100 microns... Microparticles fall within these ranges and have diameters of 1 to 100 microns, e.g. 1 to 55, 1-20, or 10 to 53 microns diameter.” [0136]. It is immaterial to the examination of a composition of matter claim as to how the diameter was determined. 
	With regard to instant claims 16 and 20-23, Sawhney et al. teach using 8-arm PEG ([0040] and Table 8) and succinimidly glutarate and succinimidly azelate [0073, 0092, 0095-0097], which fits Applicant’s definitions of, m = 2 and m = 6 respectively ([000144] of the instant specification). Sawhney et al. teach that: “the structure PEG 1-0---C(O)----( CH2)n---C(O )-NH-PEG 2, the following list exemplifies the effect of lengthening methylene chains on degradation.” [0095]. 
	With regard to instant claims 1, 9 and 25-30, Hughes et al. teaches polymeric intraocular implants comprising travoprost (Abstract; [0060] and claim 1) where the foregoing implants may comprise a first biodegradable polymer of a polylactic acid, and a different second biodegradable polymer of a polylactic acid.  Furthermore, the foregoing implants may comprise a mixture of different biodegradable polymers, each biodegradable polymer having an inherent viscosity in a range of about 0.2 deciliters/gram (dl/g) to about 1.0 dl/g.” [0025]. Hughes et al. teach: “a biodegradable polymer matrix, which comprises a mixture of different biodegradable polymers, each biodegradable polymer having an inherent viscosity from about 0.16 dl/g to about 1.0 dl/g. For example, one of the biodegradable polymers may have an inherent viscosity of about 0.3 dl/g. A second biodegradable polymer may have an inherent viscosity of about 1.0 dl/g. Additional implants may comprise biodegradable polymers that have an inherent viscosity between about 0.2 dl/g and 0.5 dl/g. The inherent viscosities identified above may be determined in 0.1% chloroform at 25° C.” [0104]. Hughes et al. teaches: “One particular implant comprises bimatoprost associated with a combination of two different polylactide polymers.  The bimatoprost is present in about 20% by weight of the implant.  One polylactide polymer has a molecular weight of about 14 kD and an inherent viscosity of about 0.3 dl/g, and the other polylactide polymer has a molecular weight of about 63.3 kD and an inherent viscosity of about 1.0 dl/g. The two polylactide polymers are present in the implant in a 1:1 ratio.  Such an implant may be effective in releasing the bimatoprost for more than two months.  The implant is provided in the form of a rod or a filament produced by an extrusion process.” [0105]. A filament reads on a fiber.
	With regard to instant claims 1, 28-30, Ghebremeskel et al. teach that no clinically significant reduction in the corneal endothelial cell density can be achieved by consideration of the size of the intracameral implant (column 30, lines 27-35; Figure 6). Ghebremeskel et al. teach that small low-swell implants may reduce the risk of corneal edema due to mechanical irritation of the corneal endothelium (column 3, lines 54-62).
	Regarding claims 1, 25-30, Robinson et al. teach sustained release implants for intracameral administration comprising about 10-50% anti-hypertensive agent over a period of time from 10 days and 1 year (Abstract and claim 1) where travoprost and salts, esters and derivatives are taught as the anti-hypertensive agent (page 6, lines 2-6; page 7, lines 16-17; claims 6 and 14). The range of about 10-50% overlaps with the instantly claimed from about 40 wt% to about 50 wt%. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sawhney et al. is that Sawhney et al. do not expressly teach in one embodiment an intracameral implant wherein the implant has a length of about 1 mm to about 2.5 mm in its dry state, a diameter of not more than 0.3 mm in its dried state and a total weight of about 20 μg to about 110 μg in its dry state wherein the implant upon intracameral administration to a subject does not result in a single decrease of endothelial cell count of more than 20% from baseline or a continued decrease of endothelial cell count of more than 10% from baseline in a subject during the treatment period from a baseline to a time from 84 days to 15 months or 6 months to 15 months. This deficiency in Sawhney et al. is cured by the teachings of Sawhney et al. and Ghebremeskel et al.
2. The difference between the instant application and Sawhney et al. is that Sawhney et al. do not expressly teach a blend of at least 2 types, 3 types and 4 types of travoprost particles with the inherent viscosities and amounts of travoprost instantly claimed. This deficiency in Sawhney et al. is cured by the teachings of Sawhney et al., Robinson et al. and Hughes et al.
3. The difference between the instant application and Sawhney et al. is that Sawhney et al. do not expressly teach an implant with a dose of about 5 µg, about 15 µg or about 26 µg as instantly claimed. This deficiency in Sawhney et al. is cured by the teachings of Sawhney et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the intracameral implant of Sawhney et al. where  an embodiment has a length of about 1 mm to about 2.5 mm in its dry state, a diameter of not more than 0.3 mm in its dried state and a total weight of about 20 μg to about 110 μg in its dry state, as suggested by Sawhney et al., wherein the implant upon intracameral administration to a subject does not result in a single decrease of endothelial cell count of more than 20% from baseline or a continued decrease of endothelial cell count of more than 10% from baseline in a subject during the treatment period from a baseline to a time from 84 days to 15 months or 6 months to 15 months, as suggested by Sawhney et al. and Ghebremeskel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Sawhney et al. teach and suggest intracameral implants of the instantly claimed dimensions and total dry weight. It is then nothing more than following the guidance set forth by Sawhney et al. to produce intracameral implants of the instantly claimed dimensions and total dry weight state with the desired degradation/treatment periods with a reasonable expectation of success. It is merely cutting the implant of Example 1 of Sawhney et al. a little shorter than the disclosed length of 3.01±0.03 mm where cutting the length naturally reduces the weight and total amount of drug as well and is therefore a means to optimize the amount of drug delivered within 84 days to 15 months or 6 months to 15 months with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Additionally, the ordinary artisan is aware of the risk of endothelial cell damage from the intracameral implant through the teachings of Ghebremeskel et al. but that such risk is mitigated by low swelling hydrogels and size of the implant which will preferably fit within the anterior chamber without contacting or rubbing against the corneal endothelium after placement as taught by Ghebremeskel et al. (column 11, lines 1-17). Therefore, the ordinary artisan administering the low swelling hydrogel embodiment of Sawhney et al. would carefully place the intracameral implant without contacting or rubbing against the corneal endothelium with a reasonable expectation of success to lessen or altogether eliminate the chance that the eye will experience a loss of corneal endothelial cells density. In other words, the ordinary artisan has a reasonable expectation of success wherein the implant upon intracameral administration to a subject does not result in a single decrease of endothelial cell count of more than 20% from baseline or a continued decrease of endothelial cell count of more than 10% from baseline in a subject during the treatment period from a baseline to a time from 84 days to 15 months or 6 months to 15 months. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the intracameral implant of Sawhney et al., with a blend of at least 2 types, 3 types and 4 types of travoprost particles with the inherent viscosities and acid/ester end groups, as suggested by Sawhney et al. and Hughes et al., and amounts of travoprost instantly claimed, a suggested by Sawhney et al. and Robinson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Sawhney et al. already determined that: “Formulations with higher glycolide contents, acid end groups, lower molecular weights, smaller microparticles, amorphous forms and higher drug loads yield faster drug release rates. Formulations with less (or none) glycolide content, ester end groups, higher molecular weights, larger microparticles, crystalline forms and lower drug loads yield slower drug release rates.” [0099]. So it is known that acid end groups yield faster drug release while ester end groups yield slower drug release rates. Additionaly, Sawhney et al. teach that: “A crosslinked matrix forms a hydrogel in aqueous solution. The hydrogel contains a plurality of particle collections. The particles are embedded in the hydrogel, which surrounds them. The collections each have properties independently chosen from size, material, and agent. Collections A, B, C, and D are depicted, with the collections having different sizes/types of particles. The degradation rates of the members of the collection are different and/or the agents they release are different.” [0106]. Thus Sawhney et al. have already contemplated up to 4 types of particles in the hydrogel matrix. In fact, Sawhney et al. teach blending different PLA microparticles formulations of lower PLA MW and higher PLA MW ([0036, 0099] and Figure 7) to achieve tailored drug release rates [0099]. Consequently, blending at least 2, 3 or 4 types of particles comprising travoprost to tailor the release rate is nothing more than routine optimization of the dosage of the intracameral implant. Indeed, Sawhney et al. teach that: “Each component has a different in vivo persistence which can be formulated for the desired outcome.” [0115]. Sawhney et al. teach particle collections of travoprost encapsulated in 4A, 7A, 9A and 4.5E dried microparticles at approximately 2:2:1:5 parts w/w were mixed with PEG SAP [0149]. Thus having approximately 20% of a first type of particle; 20% of a second type of particle; 10% of a third type of particle and 50% of a fourth type of particle. The ordinary artisan readily envisages a blend of 2 types of particles in a 1:1 ratio, as also suggested by Hughes et al., which is just 50% of one type of particle and 50% of another type of particle. The ordinary artisan can also readily envisage a blend of 3 types of particles all being about 1/3 of the blend. Accordingly, having a blend with: 
about 35 wt.-% to about 55 wt.-% particles of the first type of particles and about 35 wt.-% to about 55 wt.-% particles of the second type of particles; or 
about 20 wt.-% to about 35 wt.-% particles of the first type of particles and about 30 wt.-% to about 50 wt.-% particles of the second type of particles and about 25 wt.-% to about 45 wt.-% of particles of the third type of particles; or
about 15 wt.-% to about 25 wt.-% particles of the first type of particles and about 15 wt.-% to about 25 wt.-% particles of the second type of particles and about 5 wt.-% to about 15% of particles of the third type of particles and about 40 wt.-% to about 60 wt.-% of particles of the fourth type of particles does not appear inventive without more and the ordinary artisan easily derives these ratios from the teachings of Sawhney et al. with a reasonable expectation of success.  
The amount of travoprost in each particle type of from about 40-50% is not only merely optimizing that which is already taught by Sawhney et al. especially when Sawhney et la. teach that the particles may comprise between about 20% to about 100% (dry w/w) agent [0110] but also Robinson et al. teach and suggest from about 10-50 wt% of travoprost in intracameral implants. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
With regard to the “inherent viscosity”, on the one hand, Sawhney et al. teach a target inherent viscosity as measured in chloroform as a 0.1 or 0.5% concentration at 25 or 30°C which directly related to the median MW of the lactide polymer [0149, 0191]. Since the same biodegradable polymer with acid/ester end groups is taught by Sawhney et al. as instantly claimed, then the inherent viscosity would be the same. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). On the other hand, Hughes et al. teaches the inherent viscosity overlapping the instantly claimed range and suggests different inherent viscosity values for different mixes of polymers. Hughes et al. teach: “a biodegradable polymer matrix, which comprises a mixture of different biodegradable polymers, each biodegradable polymer having an inherent viscosity from about 0.16 dl/g to about 1.0 dl/g. For example, one of the biodegradable polymers may have an inherent viscosity of about 0.3 dl/g. A second biodegradable polymer may have an inherent viscosity of about 1.0 dl/g. Additional implants may comprise biodegradable polymers that have an inherent viscosity between about 0.2 dl/g and 0.5 dl/g.” Therefore, it is obvious to have different inherent viscosities of the polylactide or polylactides of each travoprost particle. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, the ordinary artisan has a starting point for routine experimentation of blending different particles with different inherent viscosities that are within the claimed values with a reasonable expectation of success. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the intracameral implant of Sawhney et al. with an implant with a dose of about 5 µg, about 15 µg or about 26 µg with the cross-linked groups as instantly claimed  and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Sawhney et al. teach that the depot is loaded with a suitable amount of drug such as 5, 15 and 25 µg [0137], where 25 is “about 26”. Thus, it is nothing more than following the guidance set forth by Sawhney et al. and making an implant with 5, 15 or 26 µg of travoprost with the 8-arm polyethylene glycols crosslinked with the same crosslinking agents instantly claimed with a reasonable expectation of success. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant respectfully submits that the “present claims are not rendered obvious by the cited combination of references at the very least because the combination does not teach or suggest all of the features of the claims. "'In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."' MPEP § 2112 (citing Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)).” Applicant submits that the recited elements directed to inherent viscosities and endothelial cell count cannot be viewed as necessarily flowing from the prior art. The fact that the exact formulation is not described in the prior art is evidence that these recited elements are not necessarily and always present in the prior art. Applicant’s arguments have been carefully considered but are not persuasive for the following reasons. It is noted that the inherent viscosity limitation has been argued 2 ways by the Examiner. The first way was that it is an inherent property and the second way the art of Hughes provides guidance as to what inherent viscosity is desirable to the ordinary artisan. And contrary to Applicant’s assertions as well as something Applicant was well aware of, the inherent viscosity does appear to be an inherent property as measured by Applicant. Sawhney et al. use poly DL-lactide as 100 DL 4A, 100 DL 7A, 100 DL 9A or 100 DL 4.5E [0149] where the “100 DL 4.5E” appears to be a typo for 5.5E reported in [0191]. Applicant measured the inherent viscosities of different MW polymers described as 4A, 7A, 9A and 5.5E PLA and found inherent viscosities within the claimed ranges [000319]. Applicant explains that the numeric values such as 4A, 7A and 9A and 5.5E “designates the target inherent viscosity of the polymer in chloroform which correlates to the PLA molecular weight and the letter suffix designates acid (A) or ester (E) end group. When measured in 0.5 % w/v chloroform at 30 °C, 4A PLA has an inherent viscosity specification of 0.35 to 0.45 dl/g; 7A PLA has an inherent viscosity specification of 0.60 to 10 0.80 or less dl/g and 9A PLA has an inherent viscosity specification of 0.80 to 1.0 dl/g…When measured in 0.1 % w/v chloroform at 25 °C, 5.5E PLA has an inherent viscosity specification of 0.55 to 0.75 dl/g.” [000319]. Indeed, Applicant apparently used the same 100 DL 4A, 100 DL 7A, 100 DL 9A, 100 DL 5.5E poly DL-lactide polymers dry formulated in a 26 microgram dose in Table 1, which nearly identical to what Sawhney et al. report in Table 1 as shown below (Examiner added highlighting):

    PNG
    media_image2.png
    567
    895
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    827
    721
    media_image3.png
    Greyscale

The only reasonable conclusion is Applicant’s own prior work has the same inherent viscosity as instantly claimed and the Examiner’s argument concerning inherent property as well as endothelial cell count is sound. Regarding the argument presented by the Examiner concerning the teachings of Ghebremeskel, Applicant merely argued that Hughes and Ghebremeskel fail to supply the deficiencies of Sawhney et al. because neither reference exemplifies any particular travoprost formulation. That is not sufficient because those references are not relied upon for teaching any particular travoprost formulation; Sawhney et al. is relied upon for that. Applicant’s arguments on these points has been carefully considered but are not persuasive.
Applicant asserts hindsight and that the Examiner has used the claims as a road map to combine the teachings of Sawhney with those of Hughes and Ghebremeskel along with optimization of the parameters. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicants do not identify any knowledge relied upon by the Examiner that was gleaned only from Appellants’ disclosure and that was not otherwise within the level of ordinary skill at the time of the invention. See In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971). With regard to optimization of the parameters, Sawhney et al. teach and suggest such modifications and Applicant has failed to demonstrate any criticality of the claimed ranges of any modification of any of those parameters that results in a new and unexpected result. Accordingly, this argument is not persuasive and the claims as a whole are obvious over the combined references.
Respectfully, none of Applicant’s arguments are persuasive and the claims remain soundly rejected.

Conclusion

No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613